Citation Nr: 1718341	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  14-10 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for heart disease, claimed as due to exposure to herbicide agents.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Htun, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1963 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In December 2016, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  At such time, the undersigned held the record open for 30 days for the receipt of additional evidence.  Thereafter, in January 2017, the Veteran, through his representative, requested an extension of 60 days to submit such evidence.  While such motion was never ruled on, the Veteran submitted the evidence later in January 2017.  Therefore, there is no prejudice to the Board proceeding with a review of the Veteran's case at this time.  Furthermore, as his claim is being remanded, he may submit any further evidence for consideration in his appeal.  Additionally, as his substantive appeal was received in March 2014 and Agency of Original Jurisdiction (AOJ) consideration of this evidence has not been explicitly requested, the Board may properly consider it in the first instance.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The Veteran contends he was exposed to herbicide agents during his active duty service, to include assignments in Thailand and a brief layover in the Republic of Vietnam.  He claims that he developed heart disease as a result of such exposure and, therefore, service connection for such is warranted.

As an initial matter, the Board notes that the record includes a Travel Voucher or Subvoucher (DD Form 1351-2c), which reflects that the Veteran had a 30 minute layover in Saigon, Republic of Vietnam, in August 1968.  At his December 2016 Board hearing, the Veteran testified that, while on layover, he exited the aircraft and set foot on the ground in Vietnam.  The Board has no reason to doubt his credibility in this regard.  Therefore, the Board finds that the Veteran was exposed to herbicide agents coincident with such layover.   38 C.F.R. § 3.307(6)(iii).  

VA regulations provide a presumption of service connection for certain diseases associated with exposure to herbicide agents.  Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina) is  among those diseases for which presumptive service connection is available.  38 C.F.R. § 3.309(e).  However, such regulations specifically note that, for the purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  Id. at Note 2. 

Therefore, the relevant inquiry before the Board is whether the Veteran has a diagnosis of ischemic heart disease or, in the alternative, whether his nonischemic heart disease is related to his military service, to include his acknowledged exposure to herbicide agents.

In this regard, the current record does not reflect a diagnosis of ischemic heart disease.  Specifically, VA treatment records dated through July 2013 reflect diagnoses of heart failure, atrial fibrillation, status post heart valve replacement, mitral valve insufficiency, and heart murmur.  Further, private treatment records reflect a cerebrovascular accident (CVA) in October 2010.

Additionally, a November 2011 Disability Benefits Questionnaire (DBQ) submitted by the Veteran's treating physician reflects diagnoses of heart failure, atrial fibrillation, and transient ischemic attack (TIA).  Further, the examiner noted the Veteran's history of surgery for mitral valve replacement.  However, a diagnosis of ischemic heart disease was not noted.

Thereafter, the Veteran was afforded a VA examination in March 2013.  On examination, the examiner noted the Veteran's history of mitral valve insufficiency, mild congestive heart failure, mild left ventricular hypertrophy, and atrial fibrillation.  However, while the examiner indicated that the Veteran did not have a diagnosis of ischemic heart disease, he stated that it was unclear whether the atrial fibrillation was due to ischemia. 

As discussed at the December 2016 Board hearing, a diagnosis of ischemic heart disease must be shown in order to award service connection on a presumptive basis.  As such, in January 2017, the Veteran submitted a statement from his treatment provider indicating that he had current diagnoses of valvular heart disease, atrial fibrillation, and TIA.  However, none of these conditions are considered in VA's definition of ischemic heart disease.  With regard to the TIA, such is a stroke and explicitly excluded from such definition.

Based on the foregoing, the Board finds that a remand is necessary in order to afford the Veteran a new VA examination so as to determine whether he has ischemic heart disease as defined by VA or, in the alternative, whether his nonischemic heart disease is related to his military service, to include his acknowledged exposure to herbicide agents.  In this regard, the examiner will be specifically requested to clarify whether the Veteran's atrial fibrillation is due to ischemia, as raised by the March 2013 VA examiner. 

Furthermore, at his Board hearing, the Veteran testified that he receives treatment for his heart disease through VA and the most recent records on file are dated in July 2013.  Therefore, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claim on appeal that have not been obtained.  Thereafter, all identified records, to include updated VA treatment records dated from July 2013 to the present, should be obtained.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.   The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claim on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained, to include updated VA treatment records dated from July 2013 to the present.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The Veteran should be afforded an appropriate VA examination in order to determine the current nature and etiology of his heart disease.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  Thereafter, and following a review of the record, the examiner should address the following inquiries:

(A)  Does the Veteran have a current diagnosis of ischemic heart disease?  If not, please clarify whether the Veteran's atrial fibrillation is due to ischemia, as raised by the March 2013 VA examiner.

(B)  For the diagnosis of any nonischemic heart disease, including, but not limited to, heart failure, atrial fibrillation, status post heart valve replacement, mitral valve insufficiency, heart murmur, TIA, congestive heart failure, left ventricular hypertrophy, and valvular heart disease, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such is related to the Veteran's military service, to include his acknowledged exposure to herbicide agents.

The rationale for any opinion offered should be provided.

3.  After completing the above actions, to include any development as may be indicated by any responses received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the record.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for a response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




